UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6399


ROBERT FRANCIS BERRY,

                  Petitioner – Appellant,

             v.

STATE OF SOUTH CAROLINA; KEVIN B. CARTLEDGE, Acting Warden
of McCormick Correctional Institution,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:08-cv-00754-HFF)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Francis Berry, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       Francis       Berry       seeks     to    appeal      the     district

court’s    order       accepting        the     recommendation          of    the    magistrate

judge     and    denying         relief     on    his      28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate          of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of     the       denial       of    a

constitutional          right.”           28    U.S.C.        § 2253(c)(2)         (2006).           A

prisoner        satisfies          this        standard         by    demonstrating               that

reasonable       jurists         would     find       that      any    assessment            of     the

constitutional         claims      by     the     district       court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Berry has

not     made    the     requisite         showing.            Accordingly,          we       deny    a

certificate       of     appealability            and      dismiss      the       appeal.            We

dispense        with    oral       argument       because        the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED


                                                  2